EDWARD P. HILL, Jr., Chief Justice.
For the purpose of beautification of the area, the appellee condemned a hillside lot 109 feet in width, with an average depth of 80 feet, which fronts on Lafayette Drive in Frankfort, Kentucky. The lot overlooks the State Capitol Building and is situated on a steep slope on the north side of the U. S. 60 overpass of Lafayette Drive. The front of the lot is 25 feet lower than the back.
The verdict for appellants in the circuit court was for $2,560. Contending the amount of the verdict is inadequate, appellants prosecute this appeal.
Appellants’ four witnesses gave differences in the before and after values of the property ranging from $4,000 to $8,000; while appellee’s two witnesses fixed those values at $1,450 and $1,500.
Appellants do not point out any legal basis to justify this court in setting aside the verdict. See Kentucky Utilities Company v. Barnett, Ky., 252 S.W.2d 12; and Commonwealth, Department of Highways v. Tyree, Ky., 365 S.W.2d 472.
The judgment is affirmed.
All concur.